Order entered December 31, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-01328-CV

                 IN THE INTEREST OF J.S., JR. AND S.A.S., CHILDREN

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JC-13-00877-W

                                           ORDER
       Before the Court is appellant’s December 28, 2018 motion for an extension of time to file

a brief. We GRANT the motion and extend the time to January 14, 2019. We caution

appellant that further requests for extension in this accelerated appeal involving termination of

parental rights will be disfavored.


                                                     /s/   ADA BROWN
                                                           JUSTICE